



Exhibit 10.1
FIFTH MODIFICATION TO CREDIT AGREEMENT
THIS FIFTH MODIFICATION TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 1, 2018, by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), HEALTHCARE TRUST OF AMERICA,
INC., a Maryland corporation (the “Company”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), the Lenders
currently parties to the Credit Agreement referred to below.
WHEREAS, pursuant to the terms of that certain Credit Agreement, dated as of
July 20, 2012, by and among the Borrower, the Administrative Agent and the
financial institutions party thereto and their assignees under Section 13.6
thereof, as amended by that certain (i) First Modification to Credit Agreement,
dated as of January 7, 2014, (ii) Second Modification to Credit Agreement, dated
as of November 19, 2014, (iii) Third Modification to Credit Agreement, dated as
of September 26, 2016, and (iv) Fourth Modification to Credit Agreement, dated
as of May 15, 2017 (as amended, the “Existing Term Loan Credit Agreement”), the
Administrative Agent and the Lenders made available to the Borrower a
non-revolving, term loan credit facility in an initial amount of up to
$200,000,000, on the terms and conditions contained therein.
WHEREAS, by this Amendment, the parties intend to extend the term of the term
loan credit facility, and modify and/or amend certain terms and provisions of
the Existing Term Loan Credit Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) as more
particularly described herein as of the Fifth Modification Effective Date (as
defined herein).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Section 1.CONDITIONS PRECEDENT. The effectiveness of this Amendment and the
obligations of Lenders’ hereunder are subject to the satisfaction of each and
every one of the following conditions precedent to Administrative Agent’s
satisfaction:
a)    Receipt and approval by Administrative Agent of an executed original of
this Amendment and any and all other documents, instruments, policies, letters
and forms of evidence or other materials which are required pursuant to, or in
connection with, this Amendment.
b)    Reimbursement to Administrative Agent by Borrower of Administrative
Agent’s costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby, whether such services are furnished by
Administrative Agent’s employees or agents or by independent contractors,
including, without limitation, reasonable attorneys’ fees, documentation costs
and charges, in each case, to the extent billed by Administrative Agent to
Borrower on or prior to the date hereof.
c)    The conditions precedent contained in Section 6.2 of the Credit Agreement
shall have been satisfied.
d)    All payments due and owing to Administrative Agent, each Lead Arranger and
each Lender under each Fee Letter (as defined in the Existing Term Loan Credit
Agreement (as modified hereby)) as of the Fifth Modification Effective Date have
been paid.


    

--------------------------------------------------------------------------------







e)    All payments due and owing to Lenders under the Credit Agreement have been
paid current as of the date hereof.
f)    Each Lender shall have received and approved all documentation and other
information so requested in connection with such Lender’s applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.
g)    If the Borrower or any other Loan Party qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, then at least five (5) days
prior to the Fifth Modification Effective Date (defined below), the Borrower
shall deliver, to each Lender that so requests, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation (31 C.F.R.
§ 1010.230) in relation to such Loan Party (the “Beneficial Ownership
Certificate”).
Section 2.    EFFECTIVE DATE. The date of this Amendment is for reference
purposes only. The effective date of the obligations and amendments under this
Amendment is August 1, 2018 (the “Fifth Modification Effective Date”).
Section 3.    REPRESENTATIONS AND WARRANTIES. As a material inducement to
Administrative Agent and Lenders for entering into this Amendment, Borrower and
Company each represents and warrants to Administrative Agent and Lenders as of
the date hereof that:
a)    Formation And Organizational Documents. Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of Borrower, Company, and all Guarantors. Borrower hereby certifies
that: (i) the above documents are all of the relevant formation and
organizational documents of Borrower and Company; (ii) they remain in full force
and effect; and (iii) they have not been amended or modified since they were
previously delivered to Administrative Agent.
b)    Full Force And Effect. The Credit Agreement and the other Loan Documents
(collectively, the “Credit Documents”), as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; all
necessary action to authorize the execution and delivery of this Amendment has
been taken; and this Amendment is a modification of an existing obligation and
is not a novation.
c)    No Default. No Default or Event of Default exists under any of the Credit
Documents (as modified by this Amendment).
d)    Representations and Warranties. All representations and warranties herein
and in the other Credit Documents are remade as of the Fifth Modification
Effective Date, are true and correct, and shall survive execution of this
Amendment.
e)    Schedules. [Except as modified pursuant to Section 4 belowl Schedules
attached to the Credit Agreement are true and correct as of the Fifth
Modification Effective Date (i.e., without giving effect to any reference
therein to “As of the Third Modification Effective Date”).
f)    Beneficial Ownership Certification. As of the Fifth Modification Effective
Date, the information included in the Beneficial Ownership Certificate, if
applicable, is true and correct in all respects.
Section 4.    MODIFICATION OF CREDIT AGREEMENT. The Existing Term Loan Credit
Agreement is, effective as of the Fifth Modification Effective Date, hereby
amended as follows:


    

--------------------------------------------------------------------------------







a)    Definitions. Section 1.1 of the Existing Term Loan Credit Agreement is
hereby amended as follows:
(i)    Applicable Margin. The last sentence of the definition of “Applicable
Margin” is hereby deleted in its entirety and replaced with the following:
“During any period that the Company has (a) not received an Applicable Credit
Rating from any Rating Agency or (b) received an Applicable Credit Rating from
only one Rating Agency that is neither S&P or Moody’s, the Applicable Margin
shall be determined based on Level 7.”


(ii)    Applicable Margin. The table set forth in the definition of “Applicable
Margin” is hereby deleted in its entirety and replaced with the table below.
Level
Applicable Credit Rating (S&P/Moody’s)
Applicable Margin
(LIBOR)
Applicable Margin
(Base Rate)
1
A1/A+ or higher
0.75%
0.00%
2
A2/A
0.80%
0.00%
3
A3/A-
0.85%
0.00%
4
Baa1/BBB+
0.90%
0.00%
5
Baa2/BBB
1.00%
0.00%
6
Baa3/BBB-
1.25%
0.25%
7
Below Baa3/BBB-
1.65%
0.65%



(iii)    Fee Letter. The definition of “Fee Letter” is hereby deleted in its
entirety and replaced with the following:
“ “Fee Letter” means those certain fee letters, dated as of August 1, 2018, by
and among the Borrower and one or more Lenders and/or Lead Arrangers.”
(iv)    LIBOR. The definition of “LIBOR” is hereby deleted in its entirety and
replaced with the following:
“ “LIBOR” means, subject to the implementation of a Replacement Rate in
accordance with Section 5.9, with respect to any LIBOR Loan for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to the applicable Interest Period published by the ICE Benchmark
Administration Limited, a United Kingdom company, at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to one minus the Reserve Percentage.
If, for any reason, the rate referred to in the preceding clause (i) is not
published, then the rate to be used for such clause (i) shall be determined by
the Administrative Agent from another recognized source or interbank quotation
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest


    

--------------------------------------------------------------------------------







Period. Any change in the maximum rate or Reserve Percentage shall result in a
change in LIBOR on the date on which such change in such maximum rate becomes
effective. Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Replacement Rate with respect thereto) be
less than 0% and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 5.9, in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate. The Administrative
Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBOR”.”
(v)    Maturity Date. The definition of “Maturity Date” is hereby deleted in its
entirety and replaced with the following:
“ “Maturity Date” means January 15, 2024.”
(vi)    Replacement Rate. The following definition of “Replacement Rate” is
hereby added to Section 1.1 of the Existing Term Loan Credit Agreement as
alphabetically appropriate:
“ “Replacement Rate” has the meaning given such term in Section 5.9.”
b)    Section 2.9. Section 2.9 of the Existing Term Loan Credit Agreement is
hereby deleted in its entirety and replaced with the following:
“The Borrower shall have the right to request increases up to three (3) times in
the aggregate amount of the Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Commitments shall not exceed $400,000,000. Each such increase in the
Commitments must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders and
the fees to be paid for such increased Commitments. No Lender shall be obligated
in any way whatsoever to increase its Commitment or provide a new Commitment,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee. If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ respective Commitments and after giving effect to the
increase of Commitments) of any outstanding Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Loans to be purchased by such Lender, plus (B) interest accrued
and unpaid to and as of such date on such portion of the outstanding principal
amount of such Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4 as a result of the prepayment of any such
Loans. Effecting the increase of the Commitments under this Section 2.9 is
subject to the following conditions precedent: (w) no Default or Event of
Default shall be in existence on the effective date of such increase, (x) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is


    

--------------------------------------------------------------------------------







a party shall be true and correct in all material respects on the effective date
of such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder, (y) payment of any and all fees required in connection with
such increased Commitments and (z) the Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all partnership or
other necessary action taken by the Borrower to authorize such increase and (B)
all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; and (ii) an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) new Notes executed by the Borrower, payable to
any new Lenders and replacement Notes executed by the Borrower, payable to any
existing Lenders increasing their Commitments, in the amount of such Lender’s
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Commitments. In connection with any increase in the
aggregate amount of the Commitments pursuant to this Section 2.9 any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.”
c)    Section 5.2. Section 5.2 of the Existing Term Loan Credit Agreement is
hereby amended by deleting the final standalone paragraph thereof in its
entirety and replacing it with the following:
“then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect (or unless and
until a Replacement Rate is implemented in accordance with Section 5.9), the
Lenders shall be under no obligation to, and shall not, make additional LIBOR
Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower
shall, on the last day of each current Interest Period for each outstanding
LIBOR Loan, either prepay such Loan or Convert such Loan into a Base Rate Loan.”
d)    Section 5.9. The Existing Term Loan Credit Agreement is hereby amended by
adding the following as a new Section 5.9:
“Section 5.9    Alternative Rate of Interest. Notwithstanding anything to the
contrary in Section 5.2, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.2(a) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.2(a) or this Section 5.9(i), (ii) or
(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the


    

--------------------------------------------------------------------------------







Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent (and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent), to effect the provisions of this
Section 5.9. Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents (including, without limitation, Section 13.7), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this Section 5.9, the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
e)     Section 7.18. Section 7.18 of the Existing Term Loan Credit Agreement is
hereby deleted in its entirety and replaced with the following:
“Section 7.18    Properties. Schedule 7.18 sets forth a list of all real
property of the Group Members and the owner (or ground-lessor) of such real
property, and all Unencumbered Assets and the owner (or ground-lessor) of such
Unencumbered Asset. All such Unencumbered Assets satisfy the requirements for an
Unencumbered Asset set forth in the definition thereof.”
f)    Section 9.4. The Existing Term Loan Credit Agreement is hereby amended by
adding the following as a new Section 9.4:
g)     Schedules. The Existing Term Loan Credit Agreement is hereby amended by
deleting Schedule EGL, Schedule EOCGL, Schedule QS, and Schedule 7.14, Schedule
7.18(a), and Schedule 7.18(b) attached thereto and replacing them with Schedule
EGL, Schedule EOCGL, Schedule QS, Schedule 7.14, and Schedule 7.18 attached
hereto, respectively. For the avoidance of doubt, Schedule 7.18(a) and Schedule
7.18(b) are collectively replaced by Schedule 7.18.
“Section 9.4    Additional Information. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation (31 C.F.R. §
1010.230).”
Section 5.    INTENTIONALLY OMITTED.
Section 6.    COMPANY ACKNOWLEDGMENT. Solely to the extent of the covenants,
representations, warranties, and other provisions applicable to it herein, in
the Credit Agreement or in any of the other Loan Documents, subject to the terms
of Section 13.23 of the Credit Agreement, by its signature hereto Company
acknowledges as of the Fifth Modification Effective Date that it is a party to
the Credit Agreement.


    

--------------------------------------------------------------------------------







Section 7.    NON-IMPAIRMENT. Except as expressly provided herein, nothing in
this Amendment shall alter or affect any provision, condition, or covenant
contained in any of the Loan Documents or affect or impair any rights, powers,
or remedies of Administrative Agent or Lenders, it being the intent of the
parties hereto that the provisions of the Loan Documents shall continue in full
force and effect except as expressly modified hereby.
Section 8.    MISCELLANEOUS PROVISIONS.
a)    No Waiver. No previous waiver and no failure or delay by Administrative
Agent or Lenders in acting with respect to the terms of the Notes or this
Amendment shall constitute a waiver of any breach, default, or failure of
condition under the Notes, this Amendment or the obligations secured thereby. A
waiver of any term of the Notes, this Amendment or of any of the obligations
secured thereby must be made in writing and shall be limited to the express
written terms of such waiver.
b)    Severability. If any provision or obligation under this Amendment and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Notes or this Amendment or any other Loan Document, or the
right of collectability therefor, are declared to be or become invalid, illegal
or unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.
c)    Governing Law and Consent to Jurisdiction. This Amendment and any claim,
controversy or dispute arising under or related to this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrower and all persons and entities in any manner obligated to Lenders under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of New York having proper venue and also consent to service of
process by any means authorized by New York or federal law.
d)    Headings. All article, section or other headings appearing in this
Amendment and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Amendment and any of the other
Loan Documents.
e)    Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
f)    Defined Terms. Unless otherwise defined herein, each capitalized term used
in this Amendment and not defined shall have the meaning given to such term in
the Credit Agreement.
g)    Rules of Construction. The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any


    

--------------------------------------------------------------------------------







part of the obligations of the named Borrower under the Credit Agreement. The
term “person” as used herein shall include any individual, company, trust or
other legal entity of any kind whatsoever. If this Amendment is executed by more
than one person, the term “Borrower” shall include all such persons. The word
“Administrative Agent” and “Lenders” as used herein shall include each such
parties respective, successors, assigns and affiliates.
h)    Use of Singular and Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.
i)    Inconsistencies. In the event of any inconsistencies between the terms of
this Amendment and the terms of any of the other Loan Documents, the terms of
this Amendment shall prevail.
j)    Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments (including this Amendment), renewals or extensions now or
hereafter approved by Administrative Agent and, as required under the Credit
Agreement, Requisite Lenders or Lenders, in writing.
[Signatures Begin on Following Pages]






    

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Fifth Modification to
Credit Agreement to be duly executed and delivered by their authorized officers
all as of the day and year first above written.




HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,
a Delaware limited partnership, as Borrower


By:    Healthcare Trust of America, Inc.,
its General Partner




By:    /s/ Robert A. Milligan            
Name:     Robert A. Milligan
Title:     Chief Financial Officer












[Signatures Continued on Next Page]







--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




HEALTHCARE TRUST OF AMERICA, INC.,
a Maryland corporation, as Company




By:    /s/ Robert A. Milligan            
Name:     Robert A. Milligan
Title:     Chief Financial Officer












[Signatures Continued on Next Page]







--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:    /s/ Dale Northup        
Name:     Dale Northup
Title:     Senior Vice President












[Signatures Continued on Next Page]











--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




CAPITAL ONE, N.A.,
as a Lender




By:    /s/ Frederick H. Denecke         
Name:     Frederick H. Denecke            
Title:     Senior Vice President            












[Signatures Continued on Next Page]











--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Nicolas Zitelli        
Name:     Nicolas Zitelli
Title:     Senior Vice President












[Signatures Continued on Next Page]









--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




U.S. BANK NATIONAL ASSOCIATION
as Documentation Agent and as a Lender




By:    /s/ Troy Lyscio         
Name:     Troy Lyscio            
Title:     Senior Vice President        








[Signatures Continued on Next Page]















--------------------------------------------------------------------------------







Signature Page to Fifth Modification to Credit Agreement with
Healthcare Trust of America Holdings, LP




BANK OF MONTREAL,
as a Lender




By:    /s/ Kevin Fennell        
Name:     Kevin Fennell
Title:     Vice President








[End signatures.]







































































